Citation Nr: 1524417	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO. 11-21 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009, October 2010, and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of background, the RO denied service connection for hypertension in July 2009, bronchitis and sinusitis in October 2010, and sleep apnea in December 2011. The Veteran properly and separately perfected appeals as to each of the three rating decisions. The issues have been combined for the purposes of appellate review.

The Board remanded the issues on appeal for additional development in October 2014. The requested examinations having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of this remand, the Board denied the claim of service connection for a sinus disability, to include sinusitis and rhinitis. As such, that issue is no longer on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014. A transcript of the hearing is associated with the electronic claims file.

The Board notes that in February 2015 the Veteran submitted a claim to reopen his claim of service connection for sinusitis along with claims of service connection for posttraumatic stress disorder (PTSD), coronary artery disease (CAD), and a right shoulder disability under 38 U.S.C.A. § 1151. In May 2015 correspondence, the RO responded to this claim requesting that the Veteran provide further documentation concerning his claimed PTSD. Thus, VA has clearly acknowledged receipt of the Veteran's February 2015 claim for benefits and is processing it. As such, the Board will not refer these issues to the agency of original jurisdiction at this time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Hypertension manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. The competent and credible evidence of record is at least in equipoise that sleep apnea is causally related to an in-service event, injury or disease.

3. The competent and credible evidence of record is at least in equipoise that chronic bronchitis is causally related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3. The criteria for service connection for chronic bronchitis have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision as to the issues of service connection for sleep apnea and bronchitis, no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claim is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2009, prior to the initial unfavorable adjudication in July 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.
With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history, and explained the reasons for the prior denials. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records as well as all identified private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in February 2015. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for hypertension. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For hypertension, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for hypertension, sleep apnea, and chronic bronchitis. The Board will address each claim in turn, applying the legal framework outlined above.

A. Hypertension

The Veteran contends he is entitled to service connection for hypertension. For the reasons outlined below, service connection for hypertension is not warranted on a direct or presumptive basis.

Beginning with direct service connection, the Veteran has a current diagnosis of hypertension, and therefore the first element (a current disability) has been met. Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. The Veteran has stated that high blood pressure levels were noted during his period of active duty service, and that he was informed he had high blood pressure, which he is competent to report. Jandreau, 492 F.3d 1372. He also reported that he experienced symptoms of hypertension, such as redness. Id. However, the Veteran did not report that he was diagnosed with hypertension, nor is he competent to diagnose himself with hypertension, as to do so requires expertise in the field of cardiology. Id.

The Veteran's service treatment records are wholly silent for any diagnosis of hypertension during his active duty service. The Veteran's blood pressure levels throughout service almost exclusively remained between 100 and 130 systolic and 60 and 90 diastolic. At no point do service treatment records reflect diastolic pressure exceeding 100 or systolic pressure exceeding 160, which are the minimum levels for compensable hypertension for VA purposes. See 38 C.F.R. § 4.104, Diagnostic Code 7101. In addition, the February 2015 VA examiner indicated that, after having reviewed the Veteran's service treatment records, the readings noted in service were insufficient to support a diagnosis of hypertension at any point. Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that of an in-service event, injury or disease.

Moreover, even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding that hypertension is causally related to the Veteran's service. The Veteran has testified that his hypertension is related to service. However, while competent to testify to lay observable symptoms the Veteran is not competent to opine as to the presence of a causal relationship between his hypertension and his active duty service, as to do so requires expertise in the field of cardiology. Jandreau, 492 F.3d 1372.

To the extent that the Veteran has indicated that his hypertension has been persistent since service, his statements have been inconsistent. Specifically, the Veteran indicated on his report of medical history upon induction into the Air National Guard in May 2000 that he had no history of high or low blood pressure. This directly contradicts the Veteran's statement that he was informed that he had high blood pressure in service, as well as any indication that his hypertension has been persistent since service. Such inconsistencies undermine the credibility of the Veteran's statements and render them of no probative value. As there is no competent and credible lay evidence of record, the issue of nexus must be determined based on the medical evidence of record.

As noted above, the Veteran was provided with a VA examination in February 2015. The examiner indicated that it was less likely than not that the Veteran's hypertension was related to service, as despite treatment for a myocardial infarction in April 2005 there were no notations of hypertension in either April or May 2005 treatment records. The examiner further noted that while the Veteran was on metoprolol and lisinopril, commonly associated with treatment for hypertension, these pills appeared to be prescribed for ischemic heart disease. The examiner also indicated that the use of these medications was not accompanied by a diagnosis of hypertension. As the opinion is based on accurate facts and supported by a well-reasoned rationale, the opinion is entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05. No other opinions are of record.

Private and VA treatment records are silent for any treatment for or complaints of hypertension prior to 2005, with the earliest VA treatment record reflecting a notation of hypertension being from April 2007. A health summary printed in June 2008 reflects that the Veteran has been followed for hypertension since November 2005, referring to it as essential hypertension. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 649 (32d ed. 2012) (defining essential as meaning idiopathic, or of unknown cause). April and May 2005 treatment records are silent for a diagnosis of hypertension despite on-going treatment for a myocardial infarction. A May 2000 induction examination for the Air National Guard noted normal blood pressure, and did not provide a diagnosis of hypertension. None of the treatment records contain opinions linking hypertension to active duty service.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is causally related to his active duty service. As neither the second nor the third elements are met, service connection for hypertension on a direct basis is not warranted in this case. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and service connection based on continuity of symptomatology, hypertension is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, it is eligible for service connection based on both theories. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

However, there is no evidence of sufficient manifestation in-service to identify the disease entity or of manifestation to a compensable degree within one year of the Veteran's separation from service. As noted above, the Veteran's blood pressure readings during service were exclusively under 160 systolic and 100 diastolic, which are the minimum levels required for a compensable rating for hypertension. See 38 C.F.R. § 4.104, Diagnostic Code 7101. Service treatment records are silent for any diagnoses of hypertension. 

While the Veteran has reported high blood pressure in service, he is not competent to diagnose himself as having had hypertension while in service. Jandreau, 492 F.3d 1372. Further, the Veteran contradicted these statements in his May 2000 Air National Guard report of medical history, in which he denied any history of high blood pressure, thus rendering the statements concerning high blood pressure in service of no probative value. Further, the February 2015 VA examiner definitively found that the Veteran's blood pressure readings in service did not support a diagnosis of hypertension at that time. 

A post-service induction examination for the Air National Guard in May 2000 was silent for any complaints of diagnoses of hypertension, as were April 2005 and May 2005 private treatment records from the Veteran's private cardiologist. A June 2008 health summary reflects that the Veteran began to be followed for hypertension in approximately November 2005, which is approximately fifteen years after his separation from service. There is no medical evidence prior to April 2005 reflecting treatment for or a diagnosis of hypertension. Based on this evidence, the Board finds the preponderance of the evidence is against a finding that the Veteran's hypertension either manifested in-service or within the first post-service year, and therefore service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's hypertension is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Sleep Apnea

The Veteran has a current diagnosis of sleep apnea, based on October and November 2008 polysomnographs, and therefore the first element is met. While service treatment records are silent for complaints or diagnoses of sleep apnea, the Veteran's sister indicated in a lay statement that while home on leave during his period of service, the Veteran would snore loudly and stop breathing in his sleep. There is no evidence that this statement is not credible, and she is competent to report such lay observable symptoms. Jandreau, 492 F.3d 1372. Further, the Veteran testified that fellow service members would often wake him up due to his loud snoring and that he would wake up gasping for air. Based on this evidence, the second element has been met.

Turning to the third element, the Veteran has repeatedly stated that his sleep apnea has been persistent since service, which he is competent to state. Id. A February 2015 VA examiner indicated that the Veteran's sleep apnea was less likely than not related to service. This was based on the lack of a polysomnograph-based diagnosis in service, as well as the fact that the symptoms reported by the sister did not necessarily indicate the presence of sleep apnea. As the opinion is based on accurate facts and supported by a well-reasoned rationale, the opinion is entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

In support of his claim, the Veteran submitted a May 2012 letter from a private physician. In it, the physician indicated that the Veteran's sleep apnea was at least as likely as not related to service, as the symptoms described by the Veteran's sister were sufficient to support a diagnosis of mild obstructive sleep apnea. There is no evidence indicating that the private physician is not competent or credible, and as the opinion is supported by a rationale, it is entitled to probative weight. 

As both opinions are competent, credible and supported by a reasoned rationale, there is no reason to prefer one opinion over the other. As such, and in the interest of according the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise that the Veteran's sleep apnea is causally related to his active duty service, and therefore the third element of service connection has been met. As all three elements are met, service connection for sleep apnea is warranted on a direct basis. 38 C.F.R. §§ 3.102, 3.303.

C. Chronic Bronchitis

A May 2012 private medical opinion reflects a current diagnosis of chronic bronchitis, and therefore the first element of service connection is met. Service treatment records reflect numerous complaints of wheezing, coughing, chest congestion and other symptoms, as well as repeated diagnoses of bronchitis in July 1988, November 1989, December 1989, January 1990 and April 1990. Based on this evidence, an in-service event, injury or disease has been shown.

Turning to the third element, the Veteran has testified that his bronchitis has been persistent since service, which he is competent to report. The February 2015 VA examiner indicated that the medical evidence of record did not support a diagnosis of chronic bronchitis, as the symptomatology reflected in the Veteran's treatment records did not meet the definitional criteria of chronic bronchitis provided by the National Health Institute. As the opinion is based on accurate facts and supported by a well-reasoned rationale, the opinion is entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

As part of the May 2012 letter mentioned in the prior section, the Veteran's private physician also provided an opinion concerning bronchitis. The physician indicated that based on the Veteran's repeated treatment for and diagnoses of bronchitis in-service, the Veteran's current chronic bronchitis was at least as likely as not related to the instances of bronchitis in service. There is no evidence that the private physician is not competent or credible, and as the opinion is supported by a rationale it is entitled to probative weight. Id.

As with the claim for sleep apnea, since both opinions are competent, credible and supported by a reasoned rationale, there is no reason to prefer one opinion over the other. As such, and in the interest of according the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise that the Veteran's chronic bronchitis is causally related to his active duty service, and therefore the third element of service connection has been met. As all three elements are met, service connection for chronic bronchitis is warranted. 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to service connection for chronic bronchitis is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


